Title: From Benjamin Franklin to Henry Laurens, 6 December 1783
From: Franklin, Benjamin
To: Laurens, Henry


          
            
              Dear Sir,
              Passy, Decr. 6. 1783.
            
            I received your kind Letter of the 28th. past, and I send you herewith the anonymous Brussels Letter, as you desire. When I had last the Pleasure of seeing you at Passy, I forgot to mention to you that Mr. Ridley soon after your Departure for the South of France, call’d upon me with a Request that I would let him see that Letter, and then that I would let him take it home with him, which I comply’d with, understanding it was to show it to Mr. Adams. Some Days after he acquainted me that the Handwriting was like that of M. de Neufville’s Clerk, and proposed to have it compar’d with some of Neufville’s Letters in my Possession, which at his Desire I lent him. When he return’d them he remark’d some Similarities, which I did not think very striking; what appeared most so to me at the time was the very long Stroke or Dash of the Pen across the Top of the small t, thus t, tho’ I did not think that conclusive; and I have since observed it to be a more general Practice in writing than I imagin’d. I indeed seldom make that marke to my t’s, except when they are double, yet I find when I do make it, it is nearly as long as in the Brussels Letter; and I see in your last that you do the same, the Dash sometimes passing over the whole Word in which the t is plac’d. I saw neither Mr. Barclay nor Mr. Adams on that occasion, but Mr. Ridley only. I suppose the Opinion you mention as pronounc’d might be by them at Auteuil. I enclose the other anonymous, and the two Letters of Neufville, that you may compare them and judge for yourself.
            
            We think of nothing here at present but of Flying; the Ballons engross all Conversation. Messrs. Charles and Robert, made a Trip last Monday thro’ the Air to a Place farther distant than Dover is from Calais, and would have gone much farther if there had been more Wind and Daylight. They have perfect Command of the machine, descending & rising again at pleasure. The Progress made in the Management of it has been rapid, yet I fear it will hardly become a common Carriage in my time, tho’ being the easiest of all Voitures it would be extreamly convenient to me, now that my Malady forbids the use of the old ones over a Pavement.
            The kind Enquiry made respecting me by the Person you mention, does not much surprize me. He is so unequal in his Temper & so different from himself on different Occasions, that I should not wonder if he sometimes loved me.
            The promised Commission is not yet come to my hands, nor have I any Advices from the Congress later than the 9th. of September.
            My Grandson joins me in affectionate Respects to you & Miss Laurens, and best Wishes for your Health and Prosperity. With great & sincere Esteem, I am ever, Dear Sir, Your most obedient and most humble Servant,
            
              B Franklin
            
          
          
            [In Franklin’s hand:] I see my Clerk makes those long Dashes too. Vide the Word affectionate above.
            Be so good as to present my Compliments to Mr Chase. I shall write to him per next Post.—
           
          
         
          Honble. M. Laurens.
          Addressed: To his Excellency / Henry Laurens Esqr / Bath
          
          Endorsed: Doctr Franklin 6th. Decem 1783 Recd 14th. Answd. 3d Febry— 1784— / Doctr Franklin inclosed are his Letter of 6th. Decem 1783 together with the two anonom & two from de Neufvilles refered to in his Letter all received 14th.—
          Notation: Dr Franklin Decr 6th. recd. 14th.
        